DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant's election with traverse of Group I, claims 1 and 10-27 in the reply filed on 14 January 2021 is acknowledged.  The traversal is on the ground(s) that the Examiner would not be unduly burdened if forced to examine original claims 1 and 4 to 27 because each of these claims are drawn to related subject matter.  This is not found persuasive because while the inventions of Group 1, claims 1 and 10-27; and group II, claims 4-9 are related, the inventions would require the search for the structure of the umbrella would be significantly different than the search for the details of the weather-information collection system.  While both inventions relate to collecting data, claims 1 and 10-27 recite limitations that are directed to details of the data collection and communication; and claims 4-9 recite limitations that are directed to details of an umbrella structure that might include a sensor for measuring weather related data.  Umbrellas and processing weather data require significantly different search.  A search for umbrella structure would not likely include prior art related to weather information collection, and a search for weather information collection would not likely include prior art for umbrella structure.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or 14 January 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2014/0372360 to Asrani (Asrani).
Claim 1
With regard to a network server operable to form one or more dynamic, micro-climate groups comprising passive and active weather collecting devices capable of collecting weather information in real-time, Asrani teaches a micro-climate manager that collects data from multiple mobile devices (Fig. 1, micro-climate manager 104, mobile devices 106; pars. 22, 26-29).  With regard to the server operable to distribute passively and actively collected weather information or forecasts to individuals in a particular geographical area or to subscribers, Asrani teaches that the server with the micro-.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asrani in view of US Patent Application Publication 2018/0244386 to Phan (Phan).
Claim 10
With regard to a second device capable of separately, passively and actively collecting weather related information, Asrani teaches mobile devices that can collect data passively and actively using sensors and user selecting a button on an interface, respectively (pars. 27-29).

Claim 11
Asrani teaches the second device capable of passively and actively collecting weather-related information, wherein the second device comprises a smartphone, personal digital assistant, wireless phone, laptop, tablet, or other mobile computing device (Fig. 1, mobile device 106; par. 27).
Claim 12
Asrani does not teach that the transceiver transmits the passively collected, weather-related information to the communicatively paired second device via Bluetooth 4.2+ formatted signals.  Phan teaches communication between the master UAV and the slave UAV using Bluetooth (par. 62), but does not teach using Bluetooth 4.2+.  The Examiner takes Official Notice that Bluetooth 4.2 is well known.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the 
Claim 13
Asrani teaches that the second device is operable to transmit the passively collected information from the passive collection device to a central computing device, and transmit actively collected, weather-related information to the central computing device (pars. 22, 29).
Claim 14
Asrani teaches that the transceiver is further operable to communicate with additional devices that the passive collection device is not communicatively paired with that are within the transmission range of the transceiver (pars. 30, 31, other communication methods).
Claim 15
Asrani teaches that the second device is a member of a formed configurable, micro-climate collection group and the second device is further operable to transmit the passively collected information from the passive collection device to a another member of the same group and transmit the actively collected, weather-related information to the other member of the same group (pars. 22, 30, 31, 48).
Claim 17
With regard to one or more central computing devices operable to form or re-form one or more configurable, micro-climate collection groups comprising one or more devices for passively and actively weather-related information, Asrani teaches a micro-
Asrani does not teach the central computing devices operable to form or reform one or more configurable, micro-climate collection groups each group comprising at least one or more passively collecting weather-related information and each of the second devices communicatively paired with at least one of the first devices.  Phan teaches slave unmanned aerial vehicles (UAVs) that collect weather information and pass that information to a master UAV (par. 62; Fig. 4, master UAV 410, slave UAV 420).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the weather data collection, as taught by Asrani, to include a master device to collect data from slave devices that passively collect weather data, as taught by Phan, because the a remote entity or central processing computer would communicate with fewer devices and allow more resources for analyzing the data.
Claim 18

Claim 19
Asrani teaches that the one or more central computing devices are further operable to provide the current or historical weather-related information to the devices that are a part of the one or more configurable, micro-climate collection groups or to devices that not a part of the one or more configurable, micro-climate collection groups (pars. 44-46).
Claim 20
Asrani teaches that the current and historical weather information comprise forecasts, and the one or more computing devices are further operable to provide the forecasts to an authenticated individual (pars. 44-46).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asrani in view of Phan as applied to claim 11 above, and further in view of Chinese Patent Document CN 203424417 to Ding (Ding).
Claim 16
Asrani and Phan teach all the limitations of claim 11 upon which claim 16 depends.  Asrani and Phan do not teach that the passive collection device comprises an .
Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asrani in view of Phan as applied to claim 17 above, and further in view of US Patent Application Publication 2015/0248275 to Gallo et al. (Gallo).
Claim 21
Asrani and Phan teach all the limitations of claim 17 upon which claim 21 depends.  Asrani and Phan do not teach that the one or more central computing devices are further operable to: receive the geospatial information from paired first and second devices and one or more unpaired devices, and form or re-form a configurable, micro-climate collection group of paired and unpaired devices, wherein each member of the group has a same or substantially the same, geospatial information, and remove a paired or unpaired device from an existing configurable, micro- climate collection group upon determining that the device has geo-spatial information that is substantially different from the geo-spatial information of the other members of the existing group.  Gallo teaches grouping sensors based on proximity and removing a sensor from a group when it is no longer in close proximity to the group (pars. 38, 66, removed for a condition (i.e. location); par. 81, ungrouped based on current location).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of 
Claim 22
Asrani and Phan teach all the limitations of claim 17 upon which claims 21 and 22 depend.  Asrani and Phan do not teach that the geo-spatial information comprises a variable size of a geographical area, elevation and topology.  Gallo teaches locating sensors as geographically disparate locations and selecting the geographical position (pars. 38, 44, 90).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the weather data collection combination, as taught by Asrani and Phan, to include selecting locations in various areas, as taught by Gallo, because then micro-climate would have been determined for various locations.
Claim 23
Asrani teaches that the one or more central computing devices are further operable to form or re-form the configurable, micro-climate collection group comprising a minimum or maximum number of paired and unpaired devices that currently are associated with the same or substantially the same received, geospatial information (par. 22).
Response to Arguments
Applicant's arguments filed 14 January 2021 have been fully considered but they are not persuasive.

Applicant the Examiner has not set forth a prima facie case of obviousness based on the combined teachings of Asrani and Phan because the Examiner has not explained how a person of ordinary skill in the art would modify the weather data collection, as taught by Asrani, to include a master device to collect data from salve devices that passively collect weather data, as taught by Phan based simply on the conclusion that such a modification would allow a remote entity or central processing computer communicate with fewer devices and allow more resources for analyzing data.  The cited portion of Phan (par. 62), discloses slave UAVs, which communicate with a master UAV, which communicates with a remote entity.  The UAVs are disclosed .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864